Case: 1:20-cv-02707 Document #: 1 Filed: 05/05/20 Page 1 of 5 PagelD #:1

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF ILLINOIS
EASTERN DIVISION

TRUSTEES OF THE CHICAGO PAINTERS
AND DECORATORS PENSION FUND,
TRUSTEES OF THE CHICAGO PAINTERS
AND DECORATORS WELFARE FUND,
TRUSTEES OF THE CHICAGO PAINTERS
AND DECORATORS DEFERRED SAVINGS
FUND, TRUSTEES OF THE CHICAGO
PAINTERS AND DECORATORS
APPRENTICESHIP FUND, TRUSTEES OF
THE CHICAGO PAINTERS AND
DECORATORS SCHOLARSHIP FUND,

)
)
)
)
)
)
)
)
)
) No. 20-cv-2707
)

AND TRUSTEES OF THE CHICAGO )
)
)
)
)
)
)
)
)
)
)
)

PAINTERS AND DECORATORS JOINT
COOPERATION TRUST FUND,
Plaintiffs,
Vv.

DESTINY SERVICES, INC.
an Illinois corporation.

Defendants.
COMPLAINT

Plaintiffs, TRUSTEES OF THE CHICAGO PAINTERS AND DECORATORS
PENSION FUND, TRUSTEES OF THE CHICAGO PAINTERS AND DECORATORS
WELFARE FUND, TRUSTEES OF THE CHICAGO PAINTERS AND DECORATORS
DEFERRED SAVINGS FUND, TRUSTEES OF THE CHICAGO PAINTERS AND
DECORATORS APPRENTICESHIP FUND, TRUSTEES OF THE CHICAGO PAINTERS
AND DECORATORS SCHOLARSHIP FUND, and TRUSTEES OF THE CHICAGO
PAINTERS AND DECORATORS JOINT COOPERATION TRUST FUND, by their attorneys,

Donald D. Schwartz, James R. Anderson, Brian C. James, Grant R. Piechocinski, and ARNOLD
Case: 1:20-cv-02707 Document #: 1 Filed: 05/05/20 Page 2 of 5 PagelD #:2

AND KADJAN LLP, complain against Defendant, DESTINY SERVICES, INC. an Illinois
corporation, as follows:
COUNT I Audit
Jurisdiction and Venue

l. Jurisdiction of this cause is based on Section 502 of the Employee Retirement
Security Act of 1974, 29 U.S.C. Section 1132, 1145 (“ERISA”), as amended, and 28 U.S.C.
Section 1331. Jurisdiction is also founded on Section 301 of the National Labor Relations Act,
29 U.S.C. Section 185 (c ), et seq, and under federal common law.

2. The Northern District of Illinois is the proper venue pursuant to 29 U.S.C. Section
1132(e)(2) as the Plaintiffs Funds are administered here in this judicial district.

The Parties

3, The Plaintiffs are the TRUSTEES OF THE CHICAGO PAINTERS AND
DECORATORS PENSION FUND, TRUSTEES OF THE CHICAGO PAINTERS AND
DECORATORS WELFARE FUND, TRUSTEES OF THE CHICAGO PAINTERS AND
DECORATORS DEFERRED SAVINGS FUND, TRUSTEES OF THE CHICAGO PAINTERS
AND DECORATORS APPRENTICESHIP FUND, TRUSTEES OF THE CHICAGO
PAINTERS AND DECORATORS SCHOLARSHIP FUND, and TRUSTEES OF THE
CHICAGO PAINTERS AND DECORATORS JOINT COOPERATION TRUST FUND (“the
Funds”), and have standing to sue pursuant to 29 U.S.C. Section 1132(d)(1).

4, The Funds have been established pursuant to collective bargaining agreements
previously entered into between the Painters District Council #14 and its affiliated locals (the
“Union”) and certain employer associations whose employees are or were covered by one or

more collective bargaining agreements with the Union.
Case: 1:20-cv-02707 Document #: 1 Filed: 05/05/20 Page 3 of 5 PagelD #:3

5. The Funds are maintained and administered in accordance with and pursuant to
the provisions of the National Labor Relations Act, 29 U.S.C. Section 186, et seg., as amended,
ERISA, 29 U.S.C. Section 1001, ef seqg., and also pursuant to the terms and provisions of the
collective bargaining agreements and Declarations of Trust (“Trust Agreement”) which
established the Funds.

6. Defendant DESTINY SERVICES, INC. (“DESTINY”), an Illinois corporation, is
an employer engaged in an industry affecting commerce which entered into a collective
bargaining agreement (“Labor Agreement”) with the Union on or about May 14, 2013, whereby
DESTINY agreed to be bound by the provisions of the Labor Agreement and any subsequent
agreements negotiated between the Union and certain employer associations. A copy of the
Labor Agreement is attached as “Exhibit A.”

The Agreements

Ts Pursuant to the provisions of the Labor Agreement, DESTINY is bound to the
Trust Agreements and is required to make periodic contributions to the Funds for each hour
worked by its bargaining unit employees working within the occupational and jurisdictional
scope described therein at the rate and in the manner specified by the Labor Agreement and the
Trust Agreements. In addition, DESTINY is required to make contributions to the Funds
measured by hours worked by subcontractors performing painters? or tapers’ work who fail to
make contributions to the Funds.

8. Under the terms of the Labor Agreement and Trust Agreement to which it is
bound, DESTINY is required to submit all necessary books and records to Plaintiffs’ auditor for
the purpose of determining whether or not DESTINY is in compliance with its obligation to

contribute to the Funds. In addition, the Labor Agreement and the Trust Agreements require
Case: 1:20-cv-02707 Document #: 1 Filed: 05/05/20 Page 4 of 5 PagelD #:4

DESTINY to pay liquidated damages, interest, auditor’s fees, and all attorney’s fees and court
costs incurred by the Funds in the collection process.
The Claim

9. Plaintiffs are advised that DESTINY has breached the provisions of the Labor
Agreement and Trust Agreement by failing to produce all of the required books and records
necessary for the audit for the period of October 1, 2015 through the present despite repeated
requests that it do so.

10. Plaintiffs have been required to employ the undersigned attorneys and their law
firm to collect the monies that may be found to be due and owing from DESTINY.

11. DESTINY is obligated to pay the attorneys’ fees and court costs incurred by the
Plaintiffs pursuant to the Labor Agreement, the Trust Agreements, and 29 U.S.C. Section
1132(g)(2)(D).

12. Pursuant to 29 U.S.C. Section 1132(g)(2)(C), Plaintiffs are entitled to an amount
equal to the greater of:

(i) interest on the unpaid contributions; or
(11) liquidated damages provided for under the Trust Agreements not in excess
of 20% of the amount that is due.

WHEREFORE, Plaintiffs pray for relief as follows:

A. This Court order DESTINY to submit all necessary books and records to
Plaintiffs’ accountant for the purpose of determining whether or not it is in compliance with its
obligation to contribute to the Funds for an audit for the period of October 1, 2015 through the

present.
Case: 1:20-cv-02707 Document #: 1 Filed: 05/05/20 Page 5 of 5 PagelD #:5

B. That judgment be entered in favor of Plaintiffs and against Defendant in the
amount shown to be due on the above audit.

C. This Court enjoin DESTINY from violating the terms of the collective bargaining
agreement and Trust Agreement by failing to make timely payments to the Funds and DESTINY
be ordered to resume making those payments.

D, Plaintiffs be awarded their costs herein, including reasonable attorneys’ fees and
costs incurred in the prosecution of this action, together with liquidated damages in the amount
of 20%, all as provided in the applicable agreements and ERISA Section 502(g)(2).

E. This Court grant Plaintiffs such other and further relief as it may deem
appropriate under the circumstances.

Respectfully submitted,
TRUSTEES OF THE CHICAGO PAINTERS

AND DECORATORS PENSION FUND, et al.,

By: _/s/ James R. Anderson
One of their Attorneys

DONALD D. SCHWARTZ
JAMES R. ANDERSON
BRIAN C. JAMES

GRANT R. PIECHOCINSKI
ARNOLD AND KADJAN, LLP
35 East Wacker Drive, Suite 600
Chicago, Illinois 60601

(312) 236-0415
